Citation Nr: 1511069	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-31 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for arteriosclerotic heart disease, in excess of 10 percent for the period from May 16, 2002 to December 21, 2010, and in excess of 30 percent for the period from December 21, 2010.

2.  Entitlement to an earlier effective date than December 21, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an earlier effective date than December 21, 2010 for the award of basic eligibility for Dependents' Educational Assistance benefits.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the initial rating period from May 16, 2002 to December 21, 2010, the arteriosclerotic heart disease was manifested by the necessity of continuous medication and occasional dyspnea and chest pain.

2.  For the initial rating period from December 21, 2010, the arteriosclerotic heart disease has been manifested by the necessity of continuous medication, a METs level between 5 and 7, a left ventricular ejection fraction of at least 60 percent, and symptoms of dyspnea, fatigue, and dizziness.

3.  The claim for a TDIU was constructively received by VA on May 16, 2002, the effective date of service connection for arteriosclerotic heart disease.

4.  Entitlement to a TDIU arose on December 21, 2010.
5.  A permanent and total disability rating was not in effect prior to December 21, 2010.


CONCLUSIONS OF LAW

1.  For the initial rating for the period from May 16, 2002 to December 21, 2010, the criteria for a disability rating in excess of 10 percent for arteriosclerotic heart disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2014).

2.  For the initial rating period from December 21, 2010, the criteria for a disability rating in excess of 30 percent for arteriosclerotic heart disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2014).

3.  The criteria for an effective date prior to December 21, 2010 for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2014).

4.  The criteria for an effective date prior to December 21, 2010 for the award of basic eligibility for Dependents' Educational Assistance benefits have not been met.  38 U.S.C.A. §§ 3501, 3512, 5113 (West 2014); 38 C.F.R. §§ 3.157, 3.400, 3.807(a), 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Nevertheless, the Board notes that this case arises from VA's special review of the Veteran's claim folder in accordance with Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991).  In December 2010, VA notified the Veteran that it was beginning a special review of the claims file based on a prior VA benefits claim for a disability that related to ischemic heart disease.  The December 2010 letter included provisions to explain how VA determines disability ratings and effective date.  The appeals for earlier effective dates for the grant of a TDIU and basic eligibility for Dependents' Educational Assistance (DEA) benefits arise from the August 2011 rating decision granting entitlement to a TDIU and eligibility for DEA benefits; therefore, any defect in the notice is not prejudicial.  See Hartman; Dunlap; VAOPGCPREC 0-2003.  For these reasons, the Board finds that VA has satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination and medical opinion reports, Social Security Administration disability records, and legal arguments submitted by the Veteran's representative. 

VA most recently examined the Veteran's heart disability in October 2014.  The VA examiner reviewed the medical history and discussed symptomatology with the Veteran, performed physical and diagnostic testing, and reported on the relevant disability criteria and functional impairment.  For these reasons, the Board finds that the October 2014 VA heart examination is adequate and that no further medical examination or opinion is necessary to decide the issue of a higher initial disability rating for the service-connected arteriosclerotic heart disease.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

With respect to the appeals for earlier effective dates for the grant of a TDIU and basic eligibility for DEA benefits, the Board notes that these issues arise from the initial grant of a TDIU in the August 2011 rating decision.  As both issues turn on the facts of regarding the date of receipt of the claim for a TDIU and the date entitlement to a TDIU arose, the Board finds that no additional assistance is needed on these issues.  The Veteran has not alleged, and the record has not otherwise revealed, any failure to obtain outstanding evidence that is necessary to resolve these issues.  Similarly, the record includes Social Security Administration disability records, VA and private treatment records, and VA examination reports from December 2003, June 2007, and April 2010 that include opinions on employability and functional impairment for the period prior to December 21, 2010, the current effective date for entitlement to a TDIU.  Moreover, in a TDIU determination, while medical opinions can be probative, the determination of unemployability is ultimately a legal question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Accordingly, as the resolution of these appeals is determined by whether entitlement to a TDIU arose prior to December 21, 2010, the Board finds that VA has met its duties to assist the Veteran with respect to the appeals for earlier effective dates for the grant of a TDIU and basic eligibility for DEA benefits, and that no further assistance is necessary.  See 38 U.S.C.A. 
§ 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Rating for Arteriosclerotic Heart Disease

The Veteran became service connected for arteriosclerotic heart disease (ASHD) in an August 2011 rating decision, which assigned a 10 percent disability rating for the period from May 16, 2002 to December 21, 2010, and a 30 percent disability rating for the period from December 21, 2010, the date of the VA examination that revealed a worsening of ASHD symptoms.  

Service connection for ASHD was granted pursuant to a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents, rather than a claim submitted by the Veteran.  See 38 C.F.R. § 3.309(e) (2014).  The Veteran previously submitted a claim for service connection for ASHD on January 31, 2002, which was subsequently denied in a December 2003 rating decision.  Nevertheless, the Veteran contends that a higher initial rating in excess of 10 percent for the period from May 16, 2002 - the date when medical evidence showed ischemia - to December 21, 2010, and in excess of 30 percent for the period from December 21, 2010, is warranted.  The Veteran has not identified any specific symptoms or impairment that would support a higher initial rating for either period.  See December 2011 letter (notice of disagreement); January 2012 VA Form 9.

For the entire initial rating period, the service-connected ASHD has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides a rating of 10 percent when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of a requirement for continuous medication. 

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A rating of 60 percent is assigned with more than one episode of acute congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A rating of 100 percent is assigned for chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 
30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104 , Note (2).

May 16, 2002 to December 21, 2010

On review of all the evidence, lay and medical, the Board finds that, for the period from May 16, 2002 to December 21, 2010, the service-connected ASHD was manifested by the necessity of continuous medication and occasional dyspnea and chest pain.

VA treatment records for the period from May 16, 2002 to December 21, 2010 show the necessity of continuous medication.  VA treatment records from cardiology consultations also indicate the Veteran reported occasional dyspnea and chest pain.  A January 29, 2003 VA treatment record notes a left ventricular ejection fraction of 53 percent, but describes this level as normal.  In January 22, 2003, the left ventricular ejection fraction was recorded as 65 percent.  A November 27, 2002 record notes that the Veteran reported atypical chest pain that mostly occurred at rest and relieved spontaneously after 10 minutes.  The chest pain was not precipitated by exertion such as walking two blocks.

During the period from May 16, 2002 to December 21, 2010, the Veteran did not submit any written statements describing the symptoms and impairment caused by ASHD.  The record does not include any VA examinations of the heart during this period.

In sum, the lay and medical evidence for the period from May 16, 2002 to December 21, 2010 demonstrates that the service-connected ASHD was manifested by the necessity of continuous medication and occasional dyspnea and chest pain.  The evidence does not demonstrate cardiac hypertrophy or dilation, or that a workload of great than 5 METs but less than 7 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope.  For these reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the period from May 16, 2002 to December 21, 2010.  As a preponderance of the evidence is against the award of a higher initial rating in excess of 10 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

From December 21, 2010

On review of all the evidence, lay and medical, the Board finds that, for the period from December 21, 2010, the service-connected ASHD has been manifested by the necessity of continuous medication, a METs level between 5 and 7, a left ventricular ejection fraction of at least 60 percent, and symptoms of dyspnea, fatigue, and dizziness.  VA examined the Veteran's heart on December 21, 2010.  The December 2010 VA examination report reflects that the Veteran was prescribed continuous medication for ASHD.  The VA examiner indicated a METs level between 5 and 7 as the lowest level of activity at which the Veteran reported symptoms of dyspnea, fatigue, and dizziness.  The left ventricular ejection fraction was recorded as 65 percent.  The VA examiner also noted that the functional impact of the ASHD is that the Veteran should not engage in sustained activity in excess of 7 METs.  The VA examination report did not reflect a history of acute or chronic congestive heart failure. 

VA examined the heart again in October 2014.  The October 2014 VA examination report reflects that the Veteran was prescribed continuous medication for ASHD.  The VA examiner indicated a METs level between 5 and 7 as the lowest level of activity at which the Veteran reported symptoms of dyspnea, fatigue, and dizziness.  The left ventricular ejection fraction was demonstrated to be between 60 and 65 percent.  The VA examination report did not reflect a history of acute or chronic congestive heart failure. 

The Veteran has not reported any additional symptoms or impairment related to the service-connected ASHD.  VA treatment records for the period from December 21, 2010 show continued prescription to ASHD medications, but do not show any instances of congestive heart failure or include any measurements of METs level or left ventricular ejection fraction.

In sum, the lay and medical evidence for the period from December 21, 2010 demonstrates that the service-connected ASHD has been manifested by the necessity of continuous medication, a METs level between 5 and 7, a left ventricular ejection fraction of at least 60 percent, and symptoms of dyspnea, fatigue, and dizziness.  The evidence does not demonstrate a history of acute or chronic congestive heart failure or a left ventricular ejection fraction less than 
50 percent.  For these reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the period from December 21, 2010.  As a preponderance of the evidence is against the award of a higher initial rating in excess of 30 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptoms and impairment caused by the service-connected ASHD - as measured by METs, related medication, and dyspnea, fatigue, dizziness, and chest pain (angina) - are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for cardiovascular disorders specifically provide for disability ratings based on a combination of reported symptoms and clinical findings. 

In this case, considering the lay and medical evidence, the service-connected ASHD has been manifested by dyspnea, fatigue, dizziness, angina, the need for medication, a reduction in METs level, and limitations of physical activity.  These symptoms and impairments are part of, or like or similar to, symptoms or limitations listed under the schedular rating criteria at 38 C.F.R. § 4.104.  The schedular rating criteria specifically address the Veteran's cardiovascular symptomatology, including the use of medication, dyspnea, fatigue, dizziness, angina, level of METs, percentage of ejection fraction, and limitations of physical activity.  As noted above, the schedular rating criteria explain that METs measure the energy expended and oxygen required by an individual.  38 C.F.R. § 4.104, Note (2).  Additionally, the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is also accounted for by the schedular rating criteria. Id.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairment reported by the Veteran regarding the service-connected ASHD are specifically contemplated by the schedular rating criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with ASHD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU (which is another form of extraschedular rating with different criteria) has been established, and the corresponding effective date which is on appeal is discussed in more detail below.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are posttraumatic stress disorder (PTSD) and type II diabetes mellitus.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate ASHD, and referral for consideration of extraschedular rating is not required.

Earlier Effective Date for TDIU

The Veteran contends that an earlier effective date than December 21, 2010 is warranted for the grant of a TDIU.  The Veteran has not made any assertions as to why the December 21, 2010 effective date for a TDIU should be earlier.  The Veteran has submitted prior claims for a TDIU, contending that service-connected PTSD symptoms including impaired memory and unprovoked violence render him unemployable.  See July 2004 representative letter.

A TDIU is a form of increased rating claim.  Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to TDIU claims).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994); Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (holding that it was inappropriate to have treated a veteran's request for a TDIU as different from his claim for a higher initial rating for PTSD). 

In the case of a claim for a TDIU, which is a form of increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(1),(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010); VAOPGCPREC 12-98.  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Initially, the Board finds that a claim for a TDIU was constructively received by VA on May 16, 2002, the beginning of the initial rating period for ASHD.  On December 2, 2010, VA informed the Veteran of its special review of the claim folder in accordance with Nehmer.  Upon VA's special review, service connection for ASHD was granted in an August 2011 rating decision with an effective date of May 16, 2002.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of a rating claim when such claim is raised by the record).

In determining that May 16, 2002 is the date of the claim for a TDIU, the Board considered that a prior claim for a TDIU was denied by the Board in July 2010, and the Veteran did not appeal the Board's decision.  While the Board's July 2010 decision to deny TDIU would ordinarily have become final, given the circumstances of this case, the Board finds that the issue of entitlement to a TDIU has been preserved by the more recent grant of service connection for ASHD, which became effective May 16, 2002.  See 38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2014); Rice.  For these reasons, the Board finds that the date of the claim for a TDIU is May 16, 2002.  As such, the next question to resolve is the date on which eligibility for a TDIU arose.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

On review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU arose on December 21, 2010.  Pursuant to the August 2010 rating decision granting service connection for ASHD and the Board's decision above regarding the initial ratings assigned for ASHD, for the period from December 21, 2010, the Veteran has been service connected for PTSD, rated at 50 percent disabling; type II diabetes mellitus, rated at 20 percent disabling; and ASHD, rated at 30 percent disabling.  Based on these service-connected disabilities, for the period from December 21, 2010, the combined disability rating has been 70 percent.  As the service-connected PTSD has been rated at 40 percent or more for the period from December 21, 2010, the Veteran meets the regulatory combined rating requirements of 38 C.F.R. § 4.16(a) that allow for consideration of TDIU based on multiple service-connected disabilities for this period.  

For the period prior to December 21, 2010, the Veteran was service connected for PTSD, rated at 50 percent disabling; type II diabetes mellitus, rated at 20 percent disabling; and ASHD, rated at 10 percent disabling.  The combined disability rating for these service-connected disabilities was 60 percent, dating back to May 16, 2002, the effective date for service connection for ASHD.  Accordingly, for the period prior to December 21, 2010, the Veteran did not meet the regulatory combined rating requirements of 38 C.F.R. § 4.16(a) that allow for consideration of TDIU based on multiple service-connected disabilities, because the combined disability rating was less than 70 percent.
Notwithstanding, it is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the criteria outlined in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  See Van Hoose, 4 Vet. App. at 363.

After carefully reviewing the evidence of record, the Board concludes that the preponderance of the evidence does not demonstrate that the Veteran's service-connected disabilities, when considered in association with his educational attainment and occupational background, rendered him unable to secure or follow a substantially gainful occupation during the period prior to December 21, 2010.  In this regard, the Board notes that although the December 2003, June 2007, and April 2010 VA examiners opined that the Veteran was unemployable, they opined that it was because of (nonservice-connected) schizoaffective disorder, and further opined that the (service-connected) PTSD symptoms did not prevent him from obtaining employment.  Likewise, the Veteran's treating physician, in October 2001 and February 2004 letters, opined that the Veteran was unable to work because of  PTSD "and other serious mental health problems."  There is no medical evidence of record indicating that the Veteran was completely precluded from employment as a result of his service-connected disabilities alone.  

Records from the Social Security Administration further show that the Veteran has been awarded disability benefits from that agency for schizophrenia and other functional psychotic disorders.  Included in these records are the Veteran's own statements that he became too disabled to work based on nonservice-connected bipolar disorder and depression.  The Board finds the record does not demonstrate that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities, were of such severity as to solely preclude his participation in all forms of substantially gainful employment during any period prior to December 21, 2010.  Accordingly, it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities during any period prior to December 21, 2010.  In other words, the Board finds that it is not factually ascertainable that entitlement to a TDIU arose prior to December 21, 2010.

In sum, the Board finds that the claim for a TDIU was constructively received on May 16, 2002, the effective date of service connection for ASHD, and that entitlement to a TDIU arose on December 21, 2010, the effective date for the 30 percent disability rating for ASHD and the date of the VA examination report including the VA examiner's opinion that the ASHD affects the Veteran's ability to do work that requires a cardiac workload capacity of greater than 7 METs.  It is not factually ascertainable that entitlement to a TDIU arose prior to December 21, 2010.  For these reasons, the Board finds that an effective date prior to December 21, 2010 for the award of a TDIU is not warranted.

Earlier Effective Date for Dependents' Education Assistance

Finally, the Veteran also appeals for an effective date prior to December 21, 2010, for the grant of eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A Chapter 35, based upon the contention, discussed above, that he is entitled to an earlier effective date for the grant of a TDIU rating.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 
38 C.F.R. §§ 3.807(a), 21.3021.

In this case, the effective date for the award of DEA benefits is December 21, 2010, which is the same date as the award of the Veteran's TDIU rating.  As the Board found above, however, the Veteran is not entitled to an effective date for the award of a TDIU prior to that date, and he is not otherwise assigned a permanent and total disability rating on any other basis.  DEA benefits may not be awarded prior to the effective date of an award for a permanent and total disability rating.  38 U.S.C.A. §§ 3501, 3510.  Consequently, the Veteran is not entitled to an effective date earlier than December 21, 2010, for DEA benefits.

As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

A higher initial disability rating for ASHD in excess of 10 percent for the period from May 16, 2002 to December 21, 2010, and in excess of 30 percent for the period from December 21, 2010, is denied.

An effective date prior to December 21, 2010 for the award of a TDIU is denied.

An effective date prior to December 21, 2010 for the award of basic eligibility for Dependents' Educational Assistance benefits is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


